Citation Nr: 1737499	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-33 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for service-connected residuals of a right fifth metatarsal fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel

INTRODUCTION

The Veteran had active duty service from November 1955 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2016 the Veteran testified at a Travel Board Hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

During the period on appeal, the Veteran's right foot disability has been manifested by reports of pain and difficulty with weight-bearing, productive of no more than moderate symptoms.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but no higher, for the residuals of a right fifth metatarsal fracture have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a Diagnostic Code (DC) 5284 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In the July 2012 rating action on appeal, the RO granted service connection for residuals of a right fifth metatarsal fracture and assigned a noncompensable evaluation, effective from January 29, 2010.  In the decision, the RO noted that service treatment records were not available but the Veteran provided multiple lay statements in support of his claim that he injured his right foot during service.  The report of a July 2012 VA examination noted x-ray evidence of an old healed fracture of the 5th metatarsal of the right foot.  There was no functional impairment of the right foot shown due to the fracture.  The examiner provided a positive opinion linking the healed fracture to service.  The examiner also noted that the Veteran also had hammertoes and neuroma, but those conditions are not related to the healed fracture.   

The Veteran's right foot disability is evaluated under 38 C.F.R. § 4.124a, DC 5284, other foot injuries.  Under DC 5284, moderate residuals of foot injuries warrant a 10 percent evaluation.  A 20 percent rating requires moderately severe residuals.  Severe residuals of foot injuries warrant a 30 percent evaluation.  38 C.F.R. § 4.71a.
Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 C.F.R. §§ 4.2, 4.6.

With respect to the residuals of the metatarsal fracture, the Board finds that DC 5284 is for application because this disability resulted from an actual foot injury and is not specifically contemplated under another diagnostic code.  See Yancy v. McDonald, 27 Vet. App. 484 (2016).

When considering a higher evaluation due to pain the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).

In May 2010 the Veteran submitted a letter from a private physician , Dr. R.B., of Surgical and Medical Foot care.  The statement diagnosed a "severe and debilitating nerve condition to the right third toe...induced by a leg injury suffered during [the Veteran's] military service."  However, Dr. R.B. did not provide any opinions or comments regarding residuals of the Veteran's right foot fracture.  November 2010 private medical records provide that the Veteran had pain to the third digit on the right foot which was characterized as focal and not related to polyneuropathy of which there was evidence of.

In a statement submitted in January 2012. Mr. A.V. stated that he has known the Veteran since December in 1957.  Following his first meeting with the Veteran he noticed a slight limp in the Veteran's right foot and that this problem continued through the years.

At the July 2012 VA examination the examiner noted a history of regular use of a cane beginning in 2007 following a stroke.  Degenerative or traumatic arthritis in the right foot was found in multiple joints.  Finally the examiner found that the Veteran's foot condition did not impact his ability to work.

In November 2016 the Veteran testified before the undersigned VLJ regarding the level of his right foot disability, which he contended was worse than rated.  The Veteran testified that his foot causes him "very bad" pain and that his limp is constant as a result.  Weight-bearing can be difficult for the Veteran as well due to the pain.  While the Veteran was working he took up truck driving because he could no longer perform his construction job, however, the Veteran also had to compensate for his right foot as a truck driver by using his heel to brake.  The Veteran also testified that getting on and off his tractor and using steps requires him to use his left foot for pushing off and weight-bearing. 

The Board finds that the Veteran is entitled to a 10 percent rating, but no higher, for his right foot disability.  Given the level of symptoms with which the Veteran's right foot disability manifests, the Board finds that the most probative evidence of record is the Veteran's testimony which established that the Veteran's right foot pain has a functional impact on his ability to walk and bear weight, resulting in a decrease in the normal working level of the Veteran's right foot functions.  See Mitchell, 25 Vet. App. at 37.  Therefore, the Veteran is entitled to a 10 percent rating for a moderate right foot disability under DC 5284.

A rating of 20 or 30 percent disabling under DC 5284 is not warranted.  The 20 and 30 percent ratings are warranted for moderately severe and severe foot injuries respectively.  In this case the Veteran's right foot disability manifests with pain that causes a limp and difficulties with weight-bearing when stepping down.  The Board notes that the Veteran has hammertoes and neuroma in the right foot, but the July 2012 VA examiner specifically noted those diagnoses were not residuals of the now service-connected metatarsal fracture.  The Veteran has testified that he is still able to work his farm, albeit with a tractor and front loader, and that his use of assistive devices is limited to a cane for getting around the house.  Furthermore, there is no evidence that the Veteran must keep weight off his right foot in circumstances other than the specific stepping down motion he testified about.  He does not require crutches, a wheelchair, or any other assistive device meant to keep weight off his right foot during normal ambulation.  Therefore, the Veteran's current manifestations of his right foot disability do not more closely approximate a moderately severe or severe disability.

The Veteran's statements, testimony, and statements submitted on his behalf over the course of the appeal has consistently and credibly presented the Veteran's right foot disability as manifesting by painful motion, to include a persistent limp and an inability to bear weight when stepping down.  The Veteran is competent to report the extent of the physical symptoms he experiences in conjunction with his right foot disability, thus his lay statements are competent evidence of his right foot pain and limitation.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disabilities is usually provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  However, the examiner who conducted the most recent VA examination for the Veteran's right foot disability failed to render any such an opinion.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record with regard to the Veteran's claim for a higher rating for a right foot disability.  See Doucette v. Shulkin, 28 Vet. App. 366, (2017).


ORDER

Entitlement to an initial disability rating of 10 percent, but no higher, for service-connected residuals of a right fifth metatarsal fracture is granted.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


